Citation Nr: 9933053	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-26 843	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Whether the assignment of a 30 percent disability rating 
for post-traumatic stress disorder was proper.

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the left knee, with degenerative 
changes and retained foreign bodies, currently evaluated as 
10 percent disabling.

3.  Entitlement to service connection for degenerative joint 
disease of the C5, C6 and C7 vertebrae.

4.  Entitlement to service connection for a low back 
disability, with degenerative changes and disc herniation, 
including as secondary to service-connected shell fragment 
wound residuals.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1993, June 1995, and August 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran 
appeared at a personal hearing before a Hearing Officer at 
the RO in May 1994.

As noted below, the Board has determined that the issues of 
entitlement to service connection for a lumbar spine 
disability, and for degenerative joint disease of the C5, C6 
and C7 vertebrae, as well as the issue of entitlement to a 
disability rating greater than 10 percent for the residuals 
of a shell fragment wound to the left knee,  must be remanded 
for the development of additional medical evidence.  
Therefore, those issues will be discussed in the Remand 
section.



FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable decision on the appeal concerning the 
issue of the evaluation of the service-connected post-
traumatic stress disorder.

2.  During the period from May 26, 1995 through March 19, 
1998, the veteran's post-traumatic stress disorder was 
manifested by complaints of lability, irritability, intrusive 
recollections of combat, depression, sleep disturbances 
including nightmares, anxiety, flashbacks, an affect 
sometimes constricted or blunted, use of prescribed 
medications, and Global Assessment of Functioning (GAF) 
scores decreasing from 58 to 51.

3.  As of March 20, 1998, the veteran's post-traumatic stress 
disorder has been manifested by complaints of nightmares of 
combat, outbursts of rage at least three times per week 
sometimes including destruction of property, flashbacks, an 
exaggerated startle response, depression, flat or blunted 
affect, an intense appearance, suicidal ideation, anxiety, 
complaints of hearing explosions in his head, use of 
prescribed medications, and GAF scores decreasing from 50 to 
45.


CONCLUSION OF LAW

1.  The criteria for a rating greater than 30 percent rating 
for post-traumatic stress disorder for the period from May 
26, 1995 through March 19, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

2.  The criteria for a rating of 50 percent for post-
traumatic stress disorder for the period commencing March 20, 
1998 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107. 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  In the case 
of Fenderson v. West, 12 Vet.App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that an 
appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  When assigning 
an initial rating, the rule stated in the case of Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged ratings".  See 
Fenderson, at 123.

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the current rating criteria for post-traumatic stress 
disorder, a 30 percent evaluation may be assigned when the 
veteran's mental disorder results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation may be assigned under the current 
criteria when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under the current criteria, a 70 percent disability 
evaluation for post-traumatic stress disorder would require 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current criteria provide that mental disorders resulting 
in total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
will be assigned a 100 percent disability rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 

II.  Factual Background

The veteran's service medical records show that, in December 
1965, he received multiple shell fragment wounds when a 
grenade exploded 15 feet away from him.

The report of the veteran's March 1998 VA examination states 
that following his separation from service, the veteran was 
employed briefly at a State penitentiary, then went to work 
for a lumbar company but was fired for fighting.  He 
subsequently worked at an electronics company for seven 
years, and left that job to take a position in motel 
management.  He worked in the motel management field for 13 
years until he developed serious cardiac problems and 
underwent a coronary artery bypass graft.  He has been 
married three times, and has a prior history of alcohol 
abuse.  

A private psychiatric assessment, performed in October 1987, 
noted that the veteran had possible depressive features 
associated with his coronary artery bypass graft surgery.

In May 1995, the veteran's spouse persuaded him to seek VA 
treatment for a psychiatric problem.  He presented to a VA 
Mental Health Clinic with complaints of having crying spells 
for no apparent reason, being irritable and verbally abusive 
toward his family, and having intrusive recollections of 
combat experiences.  It was noted that he appeared anxious 
and depressed.  He was oriented times 4, neatly dressed, calm 
and cooperative.  His speech was relevant, but he became 
tearful during the interview.  In June 1995, he returned to 
the Mental Health Clinic.  At that time he complained of 
having flashbacks, depression, and sleep disturbances.  He 
stated that he took his 8 year old son on excursions, and to 
play softball.  It was noted that his memory appeared intact, 
and he had no suicidal or homicidal ideation.  He could 
abstract proverbs and appeared to have above-average 
intelligence.  His speech was spontaneous but slow, slightly 
monotone, but relevant, coherent, and logical.  The diagnosis 
was post-traumatic stress disorder.  Prozac was prescribed.  
It was noted that his current GAF was 58, and that he had 
significant symptoms of post-traumatic stress disorder.  When 
the veteran returned in January 1996, it was noted that his 
speech was relevant and coherent, but his mood was dysthymic 
and his affect was blunted.  In May 1996, he complained of 
having nightmares.  His speech was noted to be relevant and 
coherent.  During treatment visits in June, August, October, 
and November 1996, he reported that he enjoyed working in his 
flower garden, writing, collecting antiques, and going to the 
local VFW (Veterans of Foreign Wars of the United States) 
post to talk with other veterans.  In March 1997, it was 
noted that he was alert and oriented, with a constricted 
affect.  His speech was coherent and relevant, his thoughts 
goal-directed, and his cognition intact.  In May 1997, it was 
noted that his mood and affect were within normal limits.

In June 1997, the veteran filed a claim for service 
connection for post-traumatic stress disorder.

In August 1997, the Social Security Administration made a 
determination that he was entitled to disability benefits 
effective from June 1995, for disabilities including a heart 
condition, degenerative disc disease, arteriosclerosis of the 
legs with sensory loss in the left leg and feet, and an 
anxiety disorder.

The veteran was afforded a VA psychiatric examination on 
March 20, 1998.  At that time he complained of having a bad 
temper, with outbursts of rage occurring at least three times 
a week, during which he sometimes destroyed property.  He 
also complained of having sleep disturbances, and nightmares 
of combat experiences during which he sometimes grabbed 
family members by the throat.  He reported that he had 
flashbacks which were sometimes triggered by the sound of 
helicopters, and had an intense startle response to noise.  
He further reported having suicidal thoughts, but no suicide 
plan.  The examiner observed that the veteran was neatly 
groomed, appropriately dressed, and cooperative, with goal-
directed thoughts. 
It was noted that he was alert and oriented times three, with 
an irritable mood and a constricted affect.  The Axis I 
diagnosis was chronic post-traumatic stress disorder.  The 
examiner found that the veteran's GAF for the past year was 
51, and his current GAF was 50.

In August 1998, the RO granted service connection for post-
traumatic stress disorder, and assigned a 30 percent 
disability rating under Diagnostic Code 9411, effective from 
May 26, 1995, the date of the veteran's first post-traumatic 
stress disorder diagnosis.   The veteran filed a notice of 
disagreement and appealed from that decision.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In support of his claim, the veteran submitted a letter from 
a VA physician, dated in October 1998.  The physician stated 
that the veteran's post-traumatic stress disorder symptoms 
gradually increased in severity after he stopped working, as 
he could no longer use work activities to block those 
symptoms.  The doctor indicated that the veteran's other 
health problems exacerbated his psychiatric disorder.  The 
doctor stated that when reporting for treatment, the veteran 
became agitated if kept waiting for any length of time.  His 
answers were usually guarded, his mood usually depressed and 
frequently anxious, and his affect flat or blunted.  His 
appearance was intense, and he had some suicidal ideation.  
The physician stated that the veteran's GAF score was 45, 
indicating serious symptoms.

III.  Period from May 26, 1995 through March 19, 1998

Upon consideration of the evidence contained in the claims 
file, the Board finds that the symptoms of the veteran's 
post-traumatic stress disorder during the period from May 26, 
1995, the effective date of the grant of service connection 
for that disability, and March 19, 1998, the day before his 
most recent VA psychiatric examination, met the criteria for 
a 30 percent evaluation.  

During that period the veteran complained of lability, 
irritability, intrusive recollections of combat, depression, 
sleep disturbances including nightmares, anxiety, and 
flashbacks.  The reports of his VA outpatient treatment and 
examinations during that period note that his affect was 
sometimes constricted or blunted and sometimes within normal 
limits, that he used prescription medications to control his 
psychiatric symptomatology, and that he was assigned GAF 
scores decreasing from 58 to 51.   Cf. 38 C.F.R. § 4.125 
(examinations are to conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition [DSM-
IV]).  

DSM IV provides for a multiaxial assessment on five axes in 
order to plan treatment and predict outcome.   The GAF scores 
in DSM IV range from 0 to 100, and the higher the score, the 
better the functioning.  

Under the Diagnostic Criteria from DSM-IV, a GAF score of 
from 51 to 60 indicates "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  

As the veteran demonstrated symptoms such as a depressed 
mood, anxiety, and chronic sleep impairment, the Board finds 
that a 30 percent disability rating is appropriate for the 
period from May 26, 1995 through March 19, 1998.  

However, the Board also finds that the veteran's 
symptomatology did not rise to a level which might otherwise 
have warranted a 50 percent disability rating under the 
current rating criteria for post-traumatic stress disorder.  
Diagnostic Code 9411.
Although the veteran's affect was sometimes constricted or 
blunted, it was also sometimes within normal limits.  His 
speech was relevant and goal-directed, and he appeared to be 
able to maintain some effective social relationships, such as 
those with his spouse, his child, and his acquaintances at 
the VFW post.

Thus, the Board finds that 30 percent is the most appropriate 
evaluation for the veteran's post-traumatic stress disorder 
for the period from May 26, 1995 through March 19, 1998. 

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

IV.  Period Commencing March 20, 1998

It appears from the documents contained in the claims file 
that, as of March 20, 1998, as documented by the veteran's VA 
examination on that date, his post-traumatic stress disorder 
has been manifested by outbursts of rage occurring at least 
three times a week, during which he sometimes destroyed 
property, sleep disturbances including nightmares of combat 
experiences during which he sometimes grabbed family members 
by the throat, flashbacks which were sometimes triggered by 
the sound of helicopters, an intense startle response to 
noise, and suicidal thoughts but no suicide plan.  

During the March 1998 VA exam, the examiner observed that the 
veteran was neatly groomed, and appropriately dressed, and 
cooperative, with goal-directed thoughts.  It was noted that 
he was alert and oriented times three, with an irritable mood 
and a constricted affect.  The examiner found that the 
veteran's current GAF was 50.

In an October 1998 letter, a VA physician stated that the 
veteran's current GAF was 45, that his mood was usually 
depressed and frequently anxious, and that his affect was 
flat or blunted.

Under the Diagnostic Criteria from DSM-IV, a GAF score of 
from 41 to 50 indicates "serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."

Therefore, upon consideration of all the evidence of record, 
the Board has determined that the veteran's post-traumatic 
stress disorder symptomatology for the period commencing on 
March 20, 1998 approximates the current criteria for the 
assignment of a 50 percent disability.  38 C.F.R. § 4.130, 
Code 9411 (1999). The veteran has a flattened affect, 
disturbances of motivation and mood, and apparent difficulty 
in establishing and maintaining effective relationships.  
Although the veteran is not currently employed, it appears to 
the Board that his symptoms, including his frequent outbursts 
of rage, if directed at his co-workers, would undoubtedly 
interfere with his ability to establish and maintain good 
working relationships.   

However, the veteran is apparently able to maintain some 
effective social and family relationships;  his speech is 
goal-directed, relevant and logical;  he is able to maintain 
good personal hygiene;  he does not demonstrate any spatial 
disorientation, and he appears to be able to function 
independently.  Thus, the Board finds that his symptomatology 
does not meet or approximate the criteria for a 70 percent 
disability evaluation.  38 C.F.R. § 4.130, Code 9411 (1999). 

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

In reaching its decision, the Board considered the complete 
history of the disability in question as well as current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.16 (1999). Further, the Board has found that 
in this case the disability picture is not so exceptional or 
unusual as to warrant an evaluation on an extraschedular 
basis.  There is no indication that the veteran's post-
traumatic stress disorder is currently productive of marked 
interference with employment or that it necessitates frequent 
periods of hospitalization.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder for the period from May 
26, 1995 through March 19, 1998 is denied.

Entitlement to a disability rating of 50 percent for post-
traumatic stress disorder for the period commencing March 20, 
1998 is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.  
 

REMAND

The veteran contends that the symptoms and loss of function 
attributable to his service-connected left knee shell 
fragment wound residuals have increased in severity and 
warrant more than the 10 percent disability rating currently 
assigned.  

Records contained in the claims file indicate that in October 
1965, the veteran received a bullet wound in the area of his 
left shoulder blade from a blank ammunition round.  Further, 
in December 1965, he sustained multiple shell fragment wounds 
to his left forearm, left chest wall, left and right thighs, 
left knee and left calf, and an open fracture of the fibular 
shaft approximately three inches below the left knee, when a 
grenade exploded 15 feet away from him.  An arthrotomy was 
performed on his left knee, but a metallic foreign body 
remained in the joint.   

The veteran's representative has asserted that the veteran 
should be afforded a VA examination to determine the extent 
to which weakness, fatigability, and pain, affect the range 
of motion in his left knee.
 
The Board finds that the development of additional medical 
evidence concerning whether, and to what extent, the function 
of the veteran's left knee is affected by pain, weakness, or 
fatigability, would be helpful prior to rendering a decision 
on the appeal of this claim.  

Further, the veteran asserts that he developed degenerative 
joint disease in his C5, C6, and C7 vertebrae as a result of 
injuries received during his active service, including being 
thrown to the ground onto his back by a concussion blast from 
an exploding grenade.  In support of his claim, he has 
submitted statements from 
Sisir K. Bhattacharyya, M.D., and D. J. Carey, II, D.C., both 
of Ironton, Ohio, indicating that the degenerative changes in 
his cervical spine are related to in-service trauma and not 
to any hereditary factors.  

The Board notes that the report of the veteran's May 1996 VA 
examination stated that his lumbar spine problems were not 
likely related to being thrown to the ground in service by a 
grenade blast, but did not indicate whether the same applied 
to his cervical spine disorder.  The examiners who performed 
the veteran's May 1996, and April 1998 VA examinations did 
state, however, that the degenerative arthritis of the 
veteran's cervical spine was not related to the bullet wound 
he received in the area of his left shoulder blade in 
service.

Therefore, the Board believes that it would be beneficial to 
obtain an opinion from a VA examiner specializing in 
orthopedics concerning the likelihood of a causal 
relationship between the veteran's degenerative joint disease 
of the C5, C6, and C7 vertebrae and the incident in which he 
was reportedly thrown to the ground by a grenade blast in 
service, prior to rendering a decision on this issue on 
appeal.

Finally, the Board notes that the veteran claims, inter alia, 
that he developed degenerative changes, and a herniated disc, 
in his lumbar spine secondary to the  antalgic gait caused by 
the service-connected shell fragment wounds to his left knee, 
and left tibia.  

The report of the veteran's September 1992 VA outpatient 
treatment visit noted that the veteran had a marked limp and 
walked with a cane.  He complained of low back pain and the 
assessment was that his low back pain was aggravated by his 
changed ambulation.

It does not appear that any VA examiner has yet considered 
whether his antalgic gait caused or aggravated his lumbar 
spine disability.  As secondary service connection can now be 
granted in cases where such aggravation is shown, the Board 
believes that the RO should further develop and consider that 
aspect of the veteran's claim for service connection for a 
lumbar spine disability.  See Allen v. Brown, 7 Vet.App. 439 
(1995).  Therefore, the Board finds that additional medical 
information and RO analysis specifically addressing those 
questions is desirable prior to the final determination of 
the appeal on this issue. 

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
qualified physician to determine the 
current extent and severity of his left 
knee, cervical spine, and lumbar spine 
disabilities.  All necessary tests and 
studies should be accomplished, including 
all appropriate range of motion studies, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disabilities upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
of the left knee, during flare-ups or 
with extended use. Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran. The examiner also should 
indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability, or incoordination. Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner is requested to state an opinion 
as to whether, and to what extent, the 
veteran has arthritis in his left knee.  
Further, the examiner is requested to 
state an opinion as to whether, and to 
what extent, the veteran's left knee is 
unstable.  Additionally, the examiner is 
requested to state an opinion as to 
whether it is at least as likely as not 
that the veteran's degenerative joint 
disease of the C5, C6, and C7 vertebrae 
were caused by trauma sustained by being 
thrown to the ground by a concussion 
blast from an exploding grenade in 
service.  Further, the examiner is 
requested to state an opinion as to 
whether it is at least as likely as not 
that the degenerative changes and/or the 
herniated disc in the veteran's lumbar 
spine were caused by the antalgic gait 
with which the veteran walks due to his 
service-connected shell fragment wound 
residuals in the left knee and left 
fibula.  Finally, the examiner is 
requested to state an opinion as to 
whether, and to what extent, the 
veteran's service-connected left knee and 
left fibula disabilities aggravate his 
lumbar spine arthritis and/or his 
herniated lumbar disc.  The claims file, 
including a copy of this remand, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale.

2.  Upon completion of the development 
requested in paragraph 1 above, to the 
extent possible, the RO should again 
review the entire record.  Thereafter, if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
      TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals









